                                                                                               [Exempt From Filing Fee
                                                                                               Government Code § 6103]


                           1 McCormick, Barstow, Sheppard,
                             Wayte & Carruth LLP
                           2 Mart B. Oller IV, #149186
                             7647 North Fresno Street
                           3 Fresno, California 93720
                             Telephone:     (559) 433-1300
                           4 Facsimile:     (559) 433-2300

                           5 Attorneys for Defendant COUNTY OF FRESNO

                           6

                           7

                           8                              UNITED STATES DISTRICT COURT

                           9                 EASTERN DISTRICT OF CALIFORNIA, FRESNO DIVISION

                       10

                       11 FARSHAD OREIZI,                                       Case No. 1:18-CV-00662-AWI-EPG

                       12                  Plaintiff,                           STIPULATION AND ORDER TO
                                                                                CONTINUE DATES SET IN THE
                       13           v.                                          COURT’S SCHEDULING ORDER
                                                                                DOCUMENT 15, DATED 09/18/18
                       14 COUNTY OF FRESNO and DOES 1 through
                          20, inclusive,                                        (ECF No. 18)
                       15
                                         Defendants.
                       16

                       17           IT IS HEREBY STIPULATED BY AND AMONG, Defendant County of Fresno and
                       18 Plaintiff Farshad Oreizi, through their respective counsel:

                       19           Defendant County of Fresno and Plaintiff Farshad Oreizi, referred to herein as the “Parties,”
                       20 hereby stipulate, request, and consent to the Court entering an Order to continue the dates set by this

                       21 Court in Document 15 as set forth herein below.

                       22           If any of the dates below are not agreeable to this Court the parties signing below would also
                       23 agree to any later date for any given proposed date listed below. In the alternative, if this Court

                       24 would rather proceed with a new scheduling conference as a more agreeable means of setting new

                       25 deadline dates for this case, the parties signing below also consent to that alternative approach.

                       26           This request and stipulation is based on the fact that due to unavoidable delays encountered
                       27 in proceeding with the proposed plan of early mediation after completion of key party deponents,

                       28 due to illness on the part of counsel for Defendant, Mart Oller, and that of his immediate family
MCCORMICK, BARSTOW ,
 SHEPPARD, W AYTE &
   CARRUTH LLP                    STIPULATION AND ORDER TO CONTINUE DATES SET IN THE COURT’S SCHEDULING ORDER
7647 NORTH FRESNO STREET
    FRESNO, CA 93720                                       DOCUMENT 15, DATED 09/18/18
                           1 members, the parties have not had sufficient time to effectuate their plan, nor will they have

                           2 sufficient time under the current dates. The parties believe that the interests of judicial economy

                           3 and justice are best served by the requested continuance of the dates including trial in order to allow

                           4 for the early possible resolution of this matter and efficient completion of all necessary discovery if

                           5 the mediation is not successful. Accordingly, the Parties hereby agree and request that this court

                           6 grant additional time for the orderly progression of this case through necessary discovery and to the

                           7 proposed new trial date as set forth below. Each of the dates below have been extended in a

                           8 commensurate period of time in relation to the new trial date as existed with the preceding trial date

                           9 in order to try to comply with the court’s scheduling needs and protocol.

                       10                    DISCOVERY DEADLINES:

                       11                    Non-Expert Discovery:                   Current date: June 14, 2019

                       12                    Proposed New Date:                      October 2, 2019

                       13                    Expert Disclosure:                      Current date: July 12, 2019

                       14                    Proposed New Date:                      October 30, 2019

                       15                    Rebuttal Expert Disclosure:             Current date: August 12, 2019

                       16                    Proposed New Date:                      December 2, 2019

                       17                    Expert Discovery:                       Current date: September 13 2019

                       18                    Proposed New Date:                      January 2, 2020

                       19                    DISPOSITIVE MOTION DEADLINES:

                       20                    Filing:                                 October 29, 2019

                       21                    Proposed New Date:                      February 16, 2020

                       22                    SETTLEMENT CONFERENCE:

                       23                                                            Not Set

                       24                    PRETRIAL CONFERENCE:

                       25                                                            February 26, 2020 at 10:00 a.m.

                       26                                                            Courtroom: 2
                       27                    Proposed New Date:                      June 19, 2020

                       28                                                            Courtroom: 2 or as is convenient for the Court
MCCORMICK, BARSTOW ,
 SHEPPARD, W AYTE &
                                                                                 2
   CARRUTH LLP                     STIPULATION AND ORDER TO CONTINUE DATES SET IN THE COURT’S SCHEDULING ORDER
7647 NORTH FRESNO STREET
    FRESNO, CA 93720                                        DOCUMENT 15, DATED 09/18/18
                           1               TRIAL :                          April 28, 2020 at 8:30 a.m.

                           2                                                Courtroom 2

                           3               Proposed New Date:               August 17, 2020 at 8:30 a.m. 10-15 days

                           4                                                Courtroom 2 or as is convenient for the Court

                           5        IT IS SO STIPULATED.

                           6 Dated: April 12, 2019                         McCORMICK, BARSTOW, SHEPPARD,
                                                                               WAYTE & CARRUTH LLP
                           7

                           8

                           9                                          By:            /s/ Mart B. Oller
                                                                                     Mart B. Oller IV
                       10                                            Attorneys for Defendant COUNTY OF FRESNO
                       11

                       12 Dated: April 12, 2019                       LAW OFFICE OF PETER SEAN BRADLEY
                       13

                       14
                                                                      By:            /s/ Peter Sean Bradley
                       15                                                              Peter Sean Bradley
                                                                           Attorneys for Plaintiff FARSHAD OREIZI
                       16

                       17

                       18

                       19

                       20

                       21

                       22

                       23

                       24

                       25

                       26
                       27

                       28
MCCORMICK, BARSTOW ,
 SHEPPARD, W AYTE &
                                                                       3
   CARRUTH LLP                    STIPULATION AND ORDER TO CONTINUE DATES SET IN THE COURT’S SCHEDULING ORDER
7647 NORTH FRESNO STREET
    FRESNO, CA 93720                                       DOCUMENT 15, DATED 09/18/18
                           1                                               ORDER

                           2           Pursuant to the stipulation of the parties (ECF No. 18), and a finding of good cause, the

                           3 Court ORDERS that the Scheduling Order (Doc. 15) is modified as follows:

                           4   EVENT                            PRIOR DATE                      CONTINUED DATE

                           5   Non-Expert Discovery             June 14, 2019                   October 2, 2019

                           6   Completion

                           7   Expert Disclosures               July 12, 2019                   October 30, 2019

                           8   Rebuttal Expert Disclosures      August 12, 2019                 December 2, 2019

                           9   Expert Discovery Completion      September 13, 2019              January 2, 2020

                       10      Dispositive Motion Filing        October 29, 2019                February 16, 2020

                       11      Settlement Conference            Not Set

                       12      Pretrial Conference              February 26, 2020               June 19, 2020, at 10:00 a.m.

                       13      Trial                            April 28, 2020                  August 18, 2020, at 8:30 a.m.

                       14

                       15 IT IS SO ORDERED.

                       16
                                 Dated:      April 15, 2019                            /s/
                       17                                                        UNITED STATES MAGISTRATE JUDGE
                       18

                       19

                       20

                       21

                       22

                       23

                       24

                       25

                       26
                       27

                       28
MCCORMICK, BARSTOW ,
 SHEPPARD, W AYTE &
                                                                                 4
   CARRUTH LLP                     STIPULATION AND ORDER TO CONTINUE DATES SET IN THE COURT’S SCHEDULING ORDER
7647 NORTH FRESNO STREET
    FRESNO, CA 93720                                        DOCUMENT 15, DATED 09/18/18
